ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yen-Kai Hseu, Reg No. 78571 on 1/29/2021 and 2/2/2021.
The claims below have been amended as follows: 
2. (Currently Amended) The centrifugal rotary machine according to Claim 1,
wherein [[the]]each return vane is formed such that a length along a flow direction of the working fluid on the second side in the axial direction is longer than that on a length along a flow direction on the first side in the axial direction.
3. (Currently Amended) The centrifugal rotary machine according to Claim 1,
wherein the trailing edge of [[the]]each return vane gradually extends to the inside in the radial direction from the first end portion toward the second end portion.
4. (Currently Amended) The centrifugal rotary machine according to Claim 1,
wherein the trailing edge of [[the]]each return vane is curvedly formed to be convex toward the inside in the radial direction or to be concave toward the outside in the radial direction between the first end portion and the second end portion.

wherein in the trailing edge of [[the]]each return vane, the second end portion is positioned closer to the inside in the radial direction than a normal line extending perpendicularly to an upstream wall surface on the first side in the axial direction in the guiding flow path from the first end portion.
6. (Currently Amended) The centrifugal rotary machine according to Claim 1,
wherein in [[the]]each return vane, a leading edge positioned on the outside in the radial direction is linearly formed along the axis.
7. (Currently Amended) The centrifugal rotary machine according to Claim 1,
wherein in [[the]]each return vane, an axial length of the trailing edge is longer than that of the leading edge positioned on the outside in the radial direction.
8. (Currently Amended) The centrifugal rotary machine according to Claim 2,
wherein the trailing edge of [[the]]each return vane gradually extends to the inside in the radial direction from the first end portion toward the second end portion.
9. (Currently Amended) The centrifugal rotary machine according to Claim 2,
wherein the trailing edge of [[the]]each return vane is curvedly formed to be convex toward the inside in the radial direction or to be concave toward the outside in the radial direction between the first end portion and the second end portion.
10. (Currently Amended) The centrifugal rotary machine according to Claim 2,
wherein in the trailing edge of [[the]]each return vane, the second end portion is positioned closer to the inside in the radial direction than a normal line extending perpendicularly to an upstream wall surface on the first side in the axial direction in the guiding flow path from the first end portion.

wherein in the trailing edge of [[the]]each return vane, the second end portion is positioned closer to the inside in the radial direction than a normal line extending perpendicularly to an upstream wall surface on the first side in the axial direction in the guiding flow path from the first end portion.
12. (Currently Amended) The centrifugal rotary machine according to Claim 4,
wherein in the trailing edge of [[the]]each return vane, the second end portion is positioned closer to the inside in the radial direction than a normal line extending perpendicularly to an upstream wall surface on the first side in the axial direction in the guiding flow path from the first end portion.
13. (Currently Amended) The centrifugal rotary machine according to Claim 2,
wherein in [[the]]each return vane, a leading edge positioned on the outside in the radial direction is linearly formed along the axis.
14. (Currently Amended) The centrifugal rotary machine according to Claim 3,
wherein in [[the]]each return vane, a leading edge positioned on the outside in the radial direction is linearly formed along the axis.
15. (Currently Amended) The centrifugal rotary machine according to Claim 4,
wherein in [[the]]each return vane, a leading edge positioned on the outside in the radial direction is linearly formed along the axis.
16. (Currently Amended) The centrifugal rotary machine according to Claim 2,
wherein in [[the]]each return vane, an axial length of the trailing edge is longer than that of the leading edge positioned on the outside in the radial direction.
17. (Currently Amended) The centrifugal rotary machine according to Claim 3,

18. (Currently Amended) The centrifugal rotary machine according to Claim 4,
wherein in [[the]]each return vane, an axial length of the trailing edge is longer than that of the leading edge positioned on the outside in the radial direction.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yamashita (US 10844863) and Michelassi et al. (US 10711796) teach similar centrifugal compressors with the leading edge of the return vanes being angled with respect to the axial direction.
Larosiliere et al. (US 10760587) teaches a similar centrifugal compressor with the leading edge of the return vane being angled with respect to the axial direction and a trailing edge also angle with respect to the axial direction, the downstream side of the trailing edge radially outward of the upstream side of the trailing edge.
Richter et al. (US 8602730) and Iurisci et al. (US 10731664) teach similar centrifugal compressors with return vanes having leading and trailing edges that are not angled with respect to the axial direction.
Kaneki et al. (US 4725196), Sezal et al. (US 9822793), Ueyama et al. (US 6568904) and Furuya et al. (US 4645419) all teach similar centrifugal compressors with return vanes having a trailing edge that is angle with respect to the axial direction, the downstream side of the trailing edge radially outward of the upstream side of the trailing edge.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art above all teach a centrifugal rotary machine comprising: impellers which are provided in a plurality of stages along an axial direction and discharge a working fluid sucked from a first side in the axial direction to an outside in a radial direction of an axis; and a casing which is provided to surround the impellers and forms a flow path which leads the working fluid discharged from an upstream-side impeller positioned on the first side in the axial direction to a downstream-side impeller positioned on a second side in the axial direction, wherein the flow path includes a return bend portion which guides the working fluid to an inside in the radial direction (taken to mean a radially inward position with respect to the axis of rotation) by reversing the working fluid discharged to an outside in the radial direction from the upstream-side impeller, and a guiding flow path which is connected to a downstream side of the return bend portion and leads the working fluid to the inside in the radial direction so as to guide the working fluid to the downstream-side impeller, wherein the centrifugal rotary machine further comprises a plurality of return vanes which are provided in the guiding flow path guiding the working fluid in at least one impeller from among the impellers provided in the plurality of stages and which are provided at intervals in a circumferential direction around the axis, and wherein in each return vane comprises a trailing edge positioned on the inside in the radial direction. 
However, none of the prior art cited, fairly teach or suggest when considered alone, or in combination, a trailing edge that is formed such that a second end portion .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745